DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7, 9-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Severin et al. (US 2013/0036733 A1; hereinafter Severin).
Regarding claim 7, Severin discloses a seal structure of a variable nozzle unit [150] that is disposed between a turbine wheel [112] and a scroll passage [116] inside a turbine housing [110], the variable nozzle unit [150] including: a first nozzle ring [170] which is disposed near a compressor [130, 132] in relation to a blade portion (see turbine wheel [112] blades in Figures 1 and 1A) of the turbine wheel [112]  in an axial direction of the turbine wheel [112] inside the turbine housing [110]; a second nozzle ring [160] which is disposed to face the scroll passage [116] and to face the first nozzle ring [170] in the axial direction inside the turbine housing [110]; and a plurality of variable nozzles [118] which are disposed between the first nozzle ring [170] and the second nozzle ring [160], the seal structure comprising: a cylindrical outlet wall portion (see downstream portion of turbine housing [110] containing bore [120]) which is provided in the turbine housing [110] and forms an outlet passage [120] at the downstream side of the turbine wheel [112]; an annular shroud portion [162] which is provided in the second nozzle ring [160] to face the blade portion (see turbine wheel [112] blades in Figures 1 and 1A), wherein a proximal end portion [122] of the outlet wall portion (see downstream portion of turbine housing [110] containing bore [120]) and a distal end portion [166] of the shroud portion [162] face each other with a gap (see gap containing sealing ring [200]) interposed therebetween in the axial direction; and an annular seal member [200] that is disposed at an inner peripheral portion of the gap (see gap containing sealing ring [200]) in a radial direction and comes into contact with the proximal end portion [122] of the outlet wall portion (see downstream portion of turbine housing [110] containing bore [120]) and the distal end portion [166] of the shroud portion [162] to block the gap (see gap containing sealing ring [200]) (paragraphs 0016-0018, 0022-0024, and Figures 1 and 1A).
Regarding claim 9, Severin discloses the seal structure of the variable nozzle unit according to claim 7, wherein the distal end portion [166] of the shroud portion [162] protrudes toward the downstream side in the axial direction in relation to a shroud end of a trailing edge of the blade portion (see turbine wheel [112] blades in Figures 1 and 1A), and wherein the seal member [200] is located at the downstream side in relation to the shroud end (paragraphs 0022-0023 and Figures 1 and 1A).
Regarding claim 10, Severin discloses the seal structure of the variable nozzle unit according to claim 7, wherein at least one of an inner peripheral surface of the proximal end portion [122] of the outlet wall portion (see downstream portion of turbine housing [110] containing bore [120]) and an inner peripheral surface of the distal end portion of the shroud portion is provided with a recess [120a], and wherein at least a part of the seal member [200] is disposed in the recess [120a] (paragraphs 0022-0023 and Figure 1A).
Regarding claim 12, Severin discloses a variable capacity type turbocharger [100] comprising: the seal structure of the variable nozzle unit [150] according to claim 7, wherein the variable nozzle unit [150] is attached into the turbine housing [110] with the seal structure (paragraphs 0016, 0018, and Figures 1 and 1A).

Allowable Subject Matter
Claims 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 8, the combination including the seal member being welded to the proximal end portion of the outlet wall portion and the distal end portion of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Kobayashi et al. (US 2018/0030848 A1), Katou et al. (WO 2016/079872 A1; also see corresponding US 2018/0230851 A1), and Tashiro et al. (US 2014/0241858 A1) which all disclose annular seal members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY K. BRADLEY whose telephone number is (571)270-5286.  The examiner can normally be reached on Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/AUDREY K BRADLEY/Primary Examiner, Art Unit 3746